Title: To James Madison from James Monroe, 22 October 1803
From: Monroe, James
To: Madison, James



private Dear Sir
London Octr. 22. 1803.
I enclose you a copy of a letter recd. not long since from Mr. Marbois and of my reply relative to the guaranty of ten millions of livres, of wh. you are already informd, and also of a communication with Mr. Livingston on the same subject. I comprize the latter in a private letter for the reason mentioned in my last, subjecting it nevertheless to yr. disposition. I have been very reluctantly engaged in this correspondence with M L. which has been unavoidable, & therefore I thought it best to answer all his objections in support of the ground on which I stood. Perhaps this discussion may be of use in moderating his views. It is probable it may prevent one nearer at home, by proving that he had but little to expect from it. However this latter idea is only conjectural & may be without foundation. I have given the communication the mildest aspect I cod., being really desirous of preserving a friendly footing with him.
I have no doubt that the calculation on us here, as being a party to the war was very great indeed. It is even probable that had it been known we shod. not have been, there wod. have been no war. Things had gone too far when our adjustment took place to recede, as is presumable. The object I suspect was to strike at the W. Indias & So. America, in the expectation of our federalists, that by our being a party, this govt. would have vast influence in our affairs, which they wod. controul & by means thereof bring themselves into power, & especially one of their leaders at the head of the troops, which after extensive operations elsewhere might have returned home to claim the reward of their services. There are many circumstances which satisfy me that our people of a certain character had laid a deep plan of this kind which has been most fatally for many undermined & defeated, but most happily for our people. The permission of Spn. to remain neutral to this time, is one of those, in which idea I think the govt. had acquiesc’d, even in the expectation that Spn. wod. pay France a certain sum in commutation for troops. Of late it is reported that the plan will change in consequence of the necessity imposed on Spn. & Portugal, by France to restrict England in some vital points. It is reported that orders are issued to forbid the clearing out of ships for Spn. or Portugal, and the Sph. minister on whom I called, who is an excellent man, with whom I was acquainted in 1797. at the Hague, could not be seen having been shut up the whole day as I was told by his family, who I found in much distress tho’ ignorant of the cause. It was hinted to me lately by a person of note that authority was given some persons, whom were not known, to raise troops in the UStates for the W. Indias. I shall inquire into this here, & give you the hint that you may be vigilant at home. If this be true it is a part of the plan above suggested. You will perceive the delicacy of these hints and of the absolute necessity of keeping them profoundly secret. I have not recd. a line from you since I came to England which gives me much concern. Mr. Prevost expresses a desire of employment in the new territory for reasons that are natural to a person in his situation. He is certainly an honorable estimable man for whom I hope some provision may be made. I enclose you his note to me, which you will consider confidential.
I hope Mr. Purviance will be here in a week or two, or that Mr. Maltby Gelston will. I requested you long since to be so good as offer the appointment to Mr. Purviance, and in case of his refusal to the latter, so that I hope to be relieved from my present most laborious embarrassing situation soon.
My daily expences without entertaining consume the salary; that is the household establishment carriage &c without entertainments and indispensable family disbursements which to suit the place have been & still are very great. We came from home meagre enough, but to all appearance we shall return more so. To borrow money here is unbecoming my place. Cannot you allow me the outfit for this place & leave the first advance, for settlement when I get home? If you find it proper I wish you to instruct the bankers here to that effect, considering the three thousand dolrs. advanc’d in France as a part of the outfit for this place. I hope in any event I shall be allowed half an outfit for Paris. The above arrangmt. may free me from trouble.
I send you a note of the silver smith at Paris who made the articles we let you have. It will perhaps enable you to fix the value of those articles, the amt. of which at yr. convenience I wish you to pay to Genl. Mason at Georgeton, on acct. of my former expences in France. I have not written him on the subject, so that he will give you no trouble. I am very sincerely yr. friend & servt
Jas. Monroe
I was fortunate & happy to find Mr. Sumter in this country, who acted with me & recd. the compensation as secretary while he staid. I found him a very able & honest man, enlarged in his information upon our affrs. in Europe & sound in his judgment. I thought he highly merited on the part of our govt, this little proof of attention thro me & was happy to shew it him.
I enclose also a letter from Mr Skipwith wh. it is proper for you to read with my answer.
I have wished & sought to convince this govt. by my moderation that we really want its friendship, or rather wish it. The questions in wh. we are interested, may be accomodated amicably; and I think it important that we shod. prove that we do not wish to avail ourselves of its embarrassmt. to obtain any thing unreasonable. However my moderation consists only in silence, for the reference wh. every thing said even on the above topic, has if it transpires to the other powers, makes extreme reserve & silence necessary.
I beg you to excuse me to the President to whom I intended to have written, but could not.
 

   
   RC and enclosure (DLC: Rives Collection, Madison Papers); partial FC (DLC: Monroe Papers). RC docketed by JM. For surviving enclosure, see n. 1.




   
   The enclosure is a copy of Barbé-Marbois to Monroe, 8 Oct. 1803 (1 p.), expressing Barbé-Marbois’s disappointment that Livingston had not cooperated in the matter of the guarantee and adding that Livingston’s decision had obliged him to change measures he had taken and occasioned difficulties which he had particularly felt. Barbé-Marbois asked Monroe to collect and transmit “all the information … upon the matter, and to facilitate a prompt execution as far as it shall depend” on him.



   
   Enclosure not found. Monroe had written to Barbé-Marbois on 10 Oct. 1803 (DLC: Monroe Papers; 1 p.; printed in Hamilton, Papers of Monroe, 4:92–93), attributing Livingston’s refusal to co-sign the guarantee to a misunderstanding between Monroe and Livingston and the delay in executing it to the time it took to clear up the matter. At that time Monroe had reassured Barbé-Marbois that Livingston would agree to the measure.



   
   Enclosure not found, but Livingston had written on 13 Sept. 1803 (NHi: Livingston Papers; 8 pp.) to inform Monroe that he believed that they had “no right either jointly or severally to make such [a] guarantee” and that a decision to extend one would be fraught with personal and political difficulties.



   
   Enclosure not found, but see Prevost to JM, 8 Aug. 1803.



   
   The note of the Paris silversmith was not enclosed in this letter (see JM to Monroe, 26 Dec. 1803 [DLC: Monroe Papers]).



   
   Enclosures not found.


